--------------------------------------------------------------------------------

Exhibit 10.9
 
AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED
REGISTRATION RIGHTS AGREEMENT


This AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED REGISTRATION RIGHTS
AGREEMENT (this “Amendment”), dated as of March 31, 2011, is entered into by and
among Patrick Industries, Inc. (the “Company”), Tontine Capital Partners, L.P.
(“TCP”), Tontine Capital Overseas Master Fund, L.P. (“TMF”), Tontine Capital
Overseas Master Fund II, L.P. (“TCP 2”) and Northcreek Mezzanine Fund I, L.P.
(“Northcreek”).  Capitalized terms used and not defined in this Amendment are
defined in the Registration Rights Agreement (as defined below).


Recitals


A.            On December 11, 2008, the Company, TCP, TMF and the holders of
warrants issued pursuant to a certain Warrant Agreement, dated December 11,
2008, among the Company and such holders, entered into that certain Second
Amended and Restated Registration Rights Agreement (the “Registration Rights
Agreement”).
 
B.            Since the date of the Registration Rights Agreement, TCP 2 has
acquired certain shares of Common Stock, and on March 31, 2011, TCP 2,
Northcreek and the Company entered into a Secured Senior Subordinated Note and
Warrant Purchase Agreement that provides for the issuance of warrants to TCP 2
and Northcreek on the date hereof to purchase up to an aggregate of 250,000
shares of Common Stock and the possible issuance to TCP 2 and Northcreek, after
the date hereof, of additional warrants to purchase up to an additional 150,000
shares of Common Stock (collectively, the “2011 Warrant Shares”).
 
C.            TCP, TMF and the Company desire to amend the Registration Rights
Agreement to add TCP 2 and Northcreek as parties to the Registration Rights
Agreement and to provide certain registration rights with respect to the 2011
Warrant Shares.
 
D.            Pursuant to Section 3.2 of the Registration Rights Agreement, this
Amendment may be effected with the consent of (i) TCP and TMF, which entities
together constitute the Majority Holders of the Registrable Securities, and (ii)
the Company.
 
Agreement


Now, Therefore, in consideration of the foregoing premises and the mutual
covenants and agreements hereinafter contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
intending to be legally bound, the parties hereto hereby agree as follows:


1.             Amendments to Registration Rights Agreement.


(a)           From and after the date of this Amendment, the parties agree that
the terms “Stockholder” and “Stockholders” used in the Registration Rights
Agreement shall mean (i) the stockholders or warrantholders of the Company
identified on the signature page to the Registration Rights Agreement and the
signature page to this Amendment, (ii) any person or entity that is assigned
rights, or becomes a party to the Registration Rights Agreement, pursuant to
Section 1.11 of the Registration Rights Agreement.


(b)           From and after the date of this Amendment, the parties agree that
the term “Tontine Stockholders” used in the Registration Rights Agreement shall
mean, collectively, (i) Tontine Capital, Tontine Overseas and TCP 2 and (ii) any
person or entity that directly or indirectly controls, is
 
 
1

--------------------------------------------------------------------------------

 
 
controlled by, or is under common control with, Tontine Capital, Tontine
Overseas or TCP 2 that is assigned rights, or becomes a party to the
Registration Rights Agreement, pursuant to Section 1.11 of the Registration
Rights Agreement.
 
(c)           The definition of “Registrable Securities” set forth in Section
1.1(h) of the Registration Rights Agreement is amended and restated in its
entirety as follows: “The term “Registrable Securities” means (i) the shares of
Common Stock acquired by the Tontine Stockholders (A) pursuant to a certain
Stock Purchase Agreement dated September 13, 2005, between the Company and
Tontine Capital, (B) pursuant to a certain Securities Purchase Agreement, dated
April 10, 2007, among the Company, Tontine Capital and TMF, (C) pursuant to a
certain Securities Purchase Agreement, dated March 10, 2008, among the Company,
Tontine Capital and TMF, (D) in connection with the registered rights offering
completed by the Company on June 26, 2008, (E) from other Tontine Stockholders
in connection with reallocations of ownership of shares among such Tontine
Stockholders, (F) in open-market transactions by the Tontine Stockholders prior
to the date of the Amended and Restated Registration Rights Agreement, and (G)
in any manner on and after the date of the Amended and Restated Registration
Rights Agreement, (ii) any securities of the Company acquired by the holders
from time to time upon exercise of the warrants (the “Warrants”) to purchase
shares of Common Stock (the “Warrant Shares”) issued pursuant to a certain
Warrant Agreement, dated December 11, 2008, among the Company and such holders,
(iii) any securities of the Company acquired by the holders from time to time
upon exercise of warrants issued on the date hereof or at any time hereafter
pursuant to a certain Secured Senior Subordinated Note and Warrant Purchase
Agreement (the “Warrant Purchase Agreement”), dated March 31, 2011, among the
Company, TCP 2 and Northcreek Mezzanine Fund I, L.P. (“Northcreek”) (the “2011
Warrant Shares”), and (iv) any other shares of the Company’s Common Stock issued
as a dividend or other distribution with respect to, or in exchange for or in
replacement of, the shares listed in (i), (ii), or (iii) (because of stock
splits, stock dividends, reclassifications, recapitalizations or similar
events); provided, however, that the foregoing definition shall exclude in all
cases any Registrable Securities (x) which are effectively registered under the
Securities Act and disposed of in accordance with a Registration Statement
covering such shares, (y) which have been transferred pursuant to Rule 144 under
the Securities Act or any similar rule or regulation hereafter adopted by the
SEC (“Rule 144”), or (z) which are no longer beneficially owned by any Holder;”


(d)           Section 1.2(a)(iii) of the Registration Rights Agreement is
amended by adding the following sentence to the end of such section:  “Prior to
May 15, 2011, the Company agrees to amend or supplement such Registration
Statement to register the resale by TCP 2 from time to time of all shares of
Common Stock then held by TCP 2.”


(e)           A new section 1.2(a)(iv) is added which reads as follows:  “Prior
to June 30, 2011, the Company shall file a Registration Statement on Form S-3
(the “Initial 2011 Warrant Shares Registration Statement”) under the Securities
Act registering the resale under Rule 415 under the Securities Act of the
portion of the 2011 Warrant Shares underlying the warrants issued pursuant to
the Warrant Purchase Agreement on March 31, 2011 or otherwise prior to the
effective date of the Initial 2011 Warrant Shares Registration Statement (the
“Initial 2011 Warrant Shares”).  The Initial 2011 Warrant Shares Registration
Statement shall provide for the resale from time to time, and pursuant to any
method or combination of methods legally available on Form S-3, by TCP 2 and
Northcreek of any and all of the Initial 2011 Warrant Shares, such methods of
distribution to be provided in writing to the Company no later than seven (7)
days prior to the effective date of the Initial 2011 Warrant Shares Registration
Statement.  The Company shall use its reasonable best efforts to cause the
Initial 2011 Warrant Shares Registration Statement to be declared effective
under the Securities Act as soon as possible, but in any event, no later than
sixty (60) days from the date of filing, and shall use its reasonable best
efforts to keep the Registration Statement continuously effective for a period
of five (5) years after such Registration Statement first becomes effective,
subject to the terms of this Agreement.”


 
2

--------------------------------------------------------------------------------

 


(f)            Section 1.11 of the Registration Rights Agreement is amended and
restated in its entirety as follows:  Assignment of Registration Rights;
Joinder. The rights to cause the Company to register Registrable Securities
pursuant to this Section 1 may be transferred or assigned by a Holder provided
that (i) the Company is furnished with written notice of the name and address of
such transferee or assignee and the securities with respect to which such
registration rights are being assigned; (ii) such transferee agrees in writing
to be subject to all restrictions set forth in this Agreement as though it were
a Holder and shall thereafter be deemed to be a Holder for all purposes of this
Agreement; and (iii) such assignment shall be effective only if and to the
extent immediately following such transfer the further disposition of such
securities by the transferee or assignee is not eligible to be made without any
conditions under Rule 144.  Further, any person or entity that directly or
indirectly controls, is controlled by, or is under common control with, Tontine
Capital, Tontine Overseas or TCP 2 (a “Tontine Affiliate”) that acquires shares
of Common Stock or other securities of the Company shall become a party to this
Agreement if (x) the Company is furnished with written notice of the name and
address of such Tontine Affiliate and the securities of the Company held by such
Tontine Affiliate, (y) the disposition of such securities of the Company held by
the Tontine Affiliate is not eligible to be made without any conditions under
Rule 144, and (z) such Tontine Affiliate agrees in writing to be subject to all
restrictions set forth in this Agreement as though it were a Holder, and shall
thereafter be deemed to be a Holder, Stockholder and Tontine Stockholder for all
purposes of this Agreement.”


2.             Joinder of New Stockholders.  By execution of this Amendment,
each of TCP 2 and Northcreek hereby confirms its agreement to be bound as a
“Stockholder” under the Registration Rights Agreement, as amended hereby, and as
may be subsequently amended, restated, revised, supplemented or otherwise
modified from time to time.
 
3.             Miscellaneous.


(a)           Effectiveness.  This Amendment shall be deemed effective as of the
date first written above, as if executed by all parties hereto on such
date.  Except as specifically modified by the terms set forth herein, the
parties hereto acknowledge and agree that the Registration Rights Agreement is
in full force and effect.  All references in the Registration Rights Agreement
to the “Agreement” shall be deemed to refer to the Registration Rights Agreement
as amended by this Amendment.


(b)           Further Assurances.  Each party agrees that, from time to time
upon the written request of any other party, it will execute and deliver such
further documents and do such other acts and things as the other party may
reasonably request to effect the purposes of this Amendment.
 
(c)           Severability.  Whenever possible, each provision of this Amendment
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Amendment shall be held to be
prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Amendment.
 
(d)           Counterparts.  This Amendment may be executed in one or more
counterparts each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
(e)           Governing Law.  This Amendment shall be governed by and construed
in accordance with the laws of the State of Indiana, without regard to the
conflicts of laws rules or provisions.
 
 
3

--------------------------------------------------------------------------------

 


(f)            Captions.  The captions, headings and arrangements used in this
Amendment are for convenience only and do not in any way limit or amplify the
terms and provisions hereof.
 
(g)           No Prejudice.  The terms of this Amendment shall not be construed
in favor of or against any party on account of its participation in the
preparation hereof.


 
[Signature pages follow]


 
4

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have duly executed this Assignment and
Registration Agreement on this __ day of March, 2011.


 

 
PATRICK INDUSTRIES, INC.
       
By:
 
/s/ Andy L. Nemeth
   
Name: 
Andy L. Nemeth
   
Title:
Executive Vice President - Finance
                 
TONTINE CAPITAL PARTNERS, L.P.
     
By:
Tontine Capital Management, L.L.C., its general partner
       
By:
 
/s/ Jeffrey L. Gendell
   
Name: 
Jeffrey L. Gendell
   
Title:
Managing Member
                 
TONTINE CAPITAL OVERSEAS MASTER FUND, L.P.
     
By:
Tontine Capital Overseas GP, L.L.C., its general partner
       
By:
 
/s/ Jeffrey L. Genell
   
Name: 
Jeffrey L. Gendell
   
Title:
Managing Member
                 
TONTINE CAPITAL OVERSEAS MASTER FUND II, L.P.
     
By:
Tontine Asset Associates, L.L.C., its general partner
       
By:  
 
/s/ Jeffrey L. Gendell
    
Name: 
Jeffrey L. Gendell
   
Title:
Managing Member

 
 
[Signature page to Amendment to Second Amended and Restated Registration Rights
Agreement]


 
S-1

--------------------------------------------------------------------------------

 
 

 
NORTHCREEK MEZZANINE FUND I, L.P.
     
By:
NMF GP, LLC, its general partner
       
By:
Northcreek Management, Inc.,
   
its manager
       
By:  
 
/s/ Barry Peterson
   
Name: 
Barry Peterson
   
Title:
Vice President

 
 
[Signature page to Amendment to Second Amended and Restated Registration Rights
Agreement]
 
 
S-2

--------------------------------------------------------------------------------